           Case 2:19-cv-01981-MMB Document 48 Filed 08/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ANTHONY DOWD                                              CIVIL ACTION

                        v.                                   NO. 19-1981

   THE CITY OF PHILADELPHIA doing
   business as Philadelphia Department of
   Corrections


                                                    ORDER

         AND NOW, this 4th day of August, 2020, upon consideration of the City’s Motion for

Summary Judgment (ECF 38), Plaintiff’s Response in Opposition (ECF 41), the City’s Reply (ECF

42), Plaintiff’s Surreply (ECF 45), as well as the arguments of counsel, for the reasons stated in

the accompanying Memorandum, it is hereby ORDERED as follows:

        1. The City’s Motion for Summary Judgment on Counts I and III of the Complaint is

             GRANTED; and

        2. The City’s Motion for Summary Judgment on Counts II, IV, and V of the Complaint

             is GRANTED insofar as it relates to a claim of a Hostile Work Environment, but is

             otherwise DENIED.



                                                     BY THE COURT:

                                                     s/ Michael M. Baylson

                                                     MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 19\19-1981 Dowd v City of Phila\19cv1981 Order re Motion for Summary Judgment.docx
